Citation Nr: 0310038	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  98-01 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 50 percent for a right 
lower extremity disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from March 
1951 to June 1952.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 1997 
rating decision of the Oakland, California Regional Office 
(RO) which, in granting compensation under 38 U.S.C.A. § 1151 
for loss of strength and sensation of the right lower 
extremity, assigned a 40 percent disability rating effective 
December 4, 1996.  In June 2002, the RO increased the rating 
to 50 percent, effective from the date of grant of Section 
1151 benefits.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  Review of the record shows that the 
veteran has not been adequately advised of the pertinent 
mandates and implementing regulations of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 
__F.3d.__Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
The Federal Circuit held that 38 C.F.R. § 19.9(a)(2) was 
invalid because in conjunction with 38 C.F.R. § 20.1304 it 
allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction (AOJ) and without having to obtain the 
appellant's waiver, which was contrary to 38 U.S.C. 
§ 7104(a).  The Federal Circuit further held that 38 C.F.R. 
§ (a)(2)(ii) was invalid because it provided 30 days for the 
veteran to respond to notice, which was contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  

The veteran was afforded a VA examination in April 2003 as 
directed by a Board evidentiary development memorandum.  
While a complete and comprehensive examination was conducted, 
in light of the holding in Disabled American Veterans v. 
Secretary of Veterans Affairs, supra, the examination report 
must be initially considered by the RO.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must provide the veteran 
notice of applicable provisions of the 
VCAA and implementing regulations.  He 
should specifically be notified what he 
must demonstrate to establish entitlement 
to the benefit sought, what the evidence 
shows, and what type of evidence VA has, 
or will, obtain, and what evidence he 
must submit (including how to what extent 
VA will assist him in obtaining the 
evidence).  He should be given the 
mandated period of time to respond.  If 
further evidence is identified, the VA 
should take appropriate steps to obtain 
it for the record.  

2.  After the action requested above is 
completed, the RO should review the 
entire record and re-adjudicate the issue 
on appeal in light of the additional 
evidence obtained.  Since the appeal is 
from an initial rating assigned, the RO 
should consider whether staged ratings 
(as per Fenderson v. West, 12 Vet. App. 
119 (1999)) are warranted.

If the benefit sought remains denied, the RO should issue an 
appropriate supplemental statement of the case, and give the 
veteran and his representative ample opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  This remand is to ensure compliance with 
the Federal Circuit decision in Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, supra.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


